IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOSHUA ODELL COHENS,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1884

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.